Citation Nr: 0308007	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to February 1, 1983, 
for an award of dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The veteran, who died in June 1977, served on active duty 
from January 1942 to October 1945.  The appellant is his 
surviving spouse.

In a June 2001 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to an effective date prior to 
February 1, 1983, for a grant of DIC under 38 U.S.C.A. 
§ 1318.

On January 25, 2002, pursuant to a joint motion of the 
parties, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded it 
to the Board for further development.  


FINDINGS OF FACT

1.  In a June 1964 rating decision, the RO granted the 
veteran a total rating due to unemployability caused by his 
service connected disabilities, effective March 3, 1964.  

2.  The veteran died in June 1976.  

3.  In an unappealed rating action, dated in August 1977, the 
RO denied the appellant's DIC claim.

4.  In its August 1977 rating action the RO granted the 
appellant non-service connected death pension benefits.  

5.  Prior to January 10, 1979, the appellant submitted an 
Annual Income Questionnaire, regarding her 1978 income.
6.  On January 19, 1984, the RO received the appellant's 
claim for DIC pursuant to 38 U.S.C.A. § 1318.  

7.  By a rating action, dated in October 1998, the RO granted 
the appellant's claim of entitlement to DIC, effective 
February 1, 1983. 


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1978 for the 
award of DIC pursuant to 38 U.S.C.A. § 1318 have been met.  
38 U.S.C.A. §§ 1318, 5101, 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

After reviewing the claims folder, the Board finds that the 
RO's actions comply with the new statutory provisions.  In 
addition, there is no indication that the Board's action will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  The Facts

In a June 1964 rating decision, the RO raised the rating from 
30 to 60 percent for the veteran's service-connected 
traumatic necrosis of the right hip with involvement of the 
spine.  The RO also granted the veteran's claim of 
entitlement to a total disability due to unemployability 
caused by service-connected disability.  The effective date 
of those ratings was March 3, 1964.  At that time of the RO's 
decision, service connection was also in effect for a loose 
body of the right knee, evaluated as noncompensable; 
residuals of an abrasion of the head, evaluated as 
noncompensable; and residuals of abrasions of the forearm and 
both knees, evaluated as noncompensable.  

The veteran died in June 1976 as a result of respiratory 
failure due to carcinoma of the lungs with bone metastasis.  

In July 1976, the RO received the appellant's Application for 
DIC or Death Pension by Widow or Child (VA Form 21-534).  

By a rating action, dated in August 1977, the RO found that 
the veteran's death was unrelated to service or to service-
connected disability and denied the appellant's claim of 
entitlement to DIC.  The RO did grant entitlement to VA death 
pension benefits.  The appellant was notified of those 
decisions and informed that her rate of pension would be 
based on her annual income and net worth.  She was also 
notified of her appellate rights; however, a Notice of 
Disagreement was not received with which to initiate the 
appellate process.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. 
§ 19.118(a) (1977).  Accordingly, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 4005 (1976); 38 C.F.R. § 19.153 (1977).  

Death/Disability Award documents (VA Form 20-8270-4), dated 
in December 1977 and January 1979, show that the VA computed 
the appellant's net countable income for 1978 from various 
sources reported by the appellant.

In 1978, the President signed into law Pub. L. No. 95-479, § 
204, 92 Stat. 1560, 1564 (1978) (presently codified at 
38 U.S.C.A. § 1318).  That law provided for award of DIC as 
if the veteran's death were service connected where, inter 
alia, his service-connected disability was rated totally 
disabling for compensation purposes for a period of 10 or 
more years immediately preceding death.  That law became 
effective October 1, 1978.  See id. § 401, 92 Stat. at 1566.

On January 19, 1984, the RO received the appellant's claim 
for DIC pursuant to 38 U.S.C.A. § 1318.  

By a rating action, dated in October 1998, the RO granted the 
appellant's claim of entitlement to DIC.  Later that month, 
she was informed of that decision and notified that her 
payments would begin February 1, 1983, the first day of the 
month after she became entitled to the benefit.  38 U.S.C.A. 
§ 5111 (West 1991).

III.  Analysis

The appellant seeks an effective date prior to February 1, 
1983, for entitlement to DIC under 38 U.S.C.A. § 1318.  She 
maintains that the VA should have notified her of the change 
in the law, so that she could have filed a timely claim for 
DIC benefits.  

As noted above, in August 1977, the RO denied entitlement to 
service connection for the cause of the veteran's death.  
Under 38 U.S.C.A. § 1318, however, a surviving spouse of a 
deceased veteran may still be entitled to benefits in the 
same manner as if the death were service-connected.  Such 
benefits may be paid provided that the veteran does not die 
as the result of his own willful misconduct, and that he was 
either in receipt of or entitled to receive compensation at 
the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22. 

Generally, the effective date of an award based on a claim 
for DIC is the date of receipt of the claim application or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims received on or 
after October 1, 1984, if an application for DIC is received 
within 45 days from the date of death, the effective date of 
the award shall be the first day of the month in which the 
death occurred.  Otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii); see 38 
U.S.C.A. § 5110(d)(1). 

When, however, DIC is awarded pursuant to a liberalizing law, 
the effective date of the award shall be fixed based on facts 
found, but shall not be earlier than the effective date of 
the act.  38 C.F.R. § 3.114(a); see 38 U.S.C.A. § 5110(g).  
If a claim is reviewed on VA's initiative, or at the 
claimant's request, within one year from the effective date 
of the new law, benefits may be awarded from the effective 
date of the law.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed on VA's initiative more than one year after the 
effective date of the new law, benefits may be awarded for a 
period of one year prior to the date entitlement is found.  
38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the act, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3). 

In this case, the RO received the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318, on January 19, 
1984, more than 45 days after the date of the veteran's 
death.  That claim was granted, however, based on the 
enactment of a liberalizing law which became effective on 
October 1, 1978.  Pub. L. 95-479, 92 Stat. 1560 (1978).  The 
RO noted that by regulation, the effective date of the grant 
of DIC could be no earlier than one year prior to the date of 
receipt of the claim or January 19, 1983.  38 C.F.R. 
§ 3.114(a)(3).  Consequently, the RO concluded that the 
payment of benefits could not begin until February 1, 1983.  
38 U.S.C.A. § 5111.

In a recent case with a fact pattern similar to the 
appellant's, the Court noted that there was undisputed 
evidence in the claims folder showing that the appellant was 
eligible for DIC benefits under the new law at the time of 
the change in the law.  Blount v. West, 11 Vet. App. 34, 36 
(1998).  The Court stated that it was inclined to hold that 
at the time of the enactment of the liberalizing law, VA had 
a duty to notify the appellant of the change.  The Court also 
stated that the annual income questionnaires submitted in 
conjunction with VA death pension benefits could be 
considered an annual application for the continuation of 
those benefits, and, as such, could also constitute annual 
claims of entitlement to DIC benefits.  38 U.S.C.A. 
§ 5101(b)(1); 38 C.F.R. § 3.151(a).  See Isenhart v. 
Derwinski, 3 Vet. App. 177, 179-80 (1992).  Therefore, the 
Court concluded that the VA was obligated to consider and to 
adjudicate both claims.  

In light of the foregoing, the Board concludes that the VA 
had an obligation to notify the appellant of her entitlement 
to DIC benefits under Pub. L. No. 95-479, 92 Stat. 1560 
(1978).   Moreover, the evidence strongly suggests that 
during the year after the new law became effective, i.e. 
between October 1, 1978, and October 1, 1979, the appellant 
submitted at least one annual income questionnaire in 
conjunction with her receipt of VA death pension benefits.  
Inasmuch as that questionnaire was also considered a claim 
for DIC, the VA had an obligation to consider that claim.  As 
noted above, the undisputed evidence of record on October 1, 
1978, showed that the appellant met the requirements for 
payment of DIC pursuant to 38 U.S.C.A. § 1318.  Accordingly, 
she should have been entitled to an effective date of October 
1, 1978 for the award of DIC pursuant to 38 U.S.C.A. § 1318. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of October 1, 1978 for 
the award of DIC is granted. 



                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

